UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 BALCHEM CORPORATION, et al.,

                                Plaintiffs,
                                                              No. 18-CV-2677 (KMK)
                    -v-
                                                                       ORDER
 DANIEL TODD EDWARDS, et al.,

                                Defendants.

KENNETH M. KARAS, United States District Judge:

       For the reasons explained on the record at Oral Argument on June 2, 2021, Defendants’

Motion For Summary Judgment, (Dkt. No. 174), is granted insofar as it relates to the following

claims: (1) Plaintiffs’ claim that Defendants misappropriated Plaintiffs’ trade secret of one of

their customers, as discussed at Oral Argument; and (2) Plaintiffs’ claim that Defendants violated

the Lanham Act by advertising a particular aspect of their products, as discussed at Oral

Argument. Otherwise, Defendants’ Motion is denied, provided that Plaintiffs submit a

translation of Exhibit 70 by June 16, 2021. Plaintiffs may file this exhibit under seal.

       For the reasons explained on the record at Oral Argument on June 2, 2021, Plaintiffs’

Motion To Amend, (Dkt. No. 123), is denied insofar as Plaintiffs seek to base their claim on

Edwards’s knowledge of information that was public or derivative of public information.

Otherwise, Plaintiffs’ Motion is granted. Plaintiffs must submit their Second Amended

Complaint by June 16, 2021.
       The Clerk of Court is respectfully directed to terminate the pending Motions. (Dkt. Nos.

123, 135, 163, 164, 174, 184, 193.)

SO ORDERED.

Dated: June 3, 2021
       White Plains, New York



                                                               KENNETH M. KARAS
                                                              United States District Judge




                                               2
